FILED
                            NOT FOR PUBLICATION                              MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50368

               Plaintiff - Appellee,             D.C. No. 3:08-cr-01809-BEN

  v.
                                                 MEMORANDUM *
ALFREDO SEPULVEDA-IRIBE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Alfredo Sepulveda-Iribe appeals from his jury-trial conviction and 92-month

sentence for being a deported alien found in the United States, in violation of 8

U.S.C. § 1326.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), Sepulveda-Iribe’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. Appellant has filed a pro se supplemental brief,

but no answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                    09-50368